Barrett, P. J.
(concurring). A pension is a reward for past services and designed to assist the pensioner in providing for his daily wants. (48 C. J. p. 786.)
Under section 220 of the Military Law a pension is provided where the death of a member of the active militia occurs from any wound or injuries received while engaged in actual service. This pension is payable to his widow, minor children or dependent mother. By section 130 of the Decedent Estate Law it is provided that damages may be recovered by an executor or administrator for a wrongful act, neglect or default resulting in the death of a decedent who left surviving a husband, wife or next of kin. The damages recoverable are stated in section 132 to be the fair and just compensation for the pecuniary injuries resulting to the person or persons for whose benefit the action is brought and include the *119reasonable expenses of medical and nursing care and attention, and the reasonable funeral expenses and interest from the time of death. By section 133 it is provided that damages are exclusively for the benefit of the decedent’s husband or wife and next of kin, to be distributed as unbequeathed assets after payment of debts and expenses of administration.
Therefore, as under the Military Law the pension is payable only to the widow, minor children or dependent mother, while the damages sought here are payable under the Decedent Estate Law to a decedent’s wife and next of kin and include amounts not provided for in the Military Law, it follows that an award allowable under the enabling act is not the granting of extra compensation as prohibited by section 10 of article 9 of the Constitution. Nothing is added to the pension. Distinct and different damages are allowable to different beneficiaries. Nor is the act repugnant to section 8 of article 7 of the Constitution. It provides for the recognition of a moral obligation which the State clearly had the right to recognize. I concur with Judge Ryan in deciding that claimant is entitled to an award.